DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CHRISTOPHER KYLE BERK,
                           Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1131

                              [July 16, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312013CF000094A.

  Christopher Kyle Berk, Indian River, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and GERBER, JJ., CONCUR.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.